      Case 3:20-cv-00629-MMD-CLB Document 1 Filed 11/11/20 Page 1 of 5




 11   RESNICK & LOUIS, P.C.
      MELISSA J. ROOSE, ESQ.
 22   Nevada Bar No. 7889
      HEATHER CALIGUIRE FLEMING, ESQ.
 33   Nevada Bar No. 14492
      8925 West Russell Road, Suite 220
 44   Las Vegas, NV 89148
      mroose@rlattorneys.com
 55   hfleming@rlattorneys.com
 66   Telephone: (702) 997-3800 / Facsimile: (702) 997-3800
      Attorneys for Defendants
 77   Cool Freight Express, Inc.
      and Tarandeep Singh
 88
  9
 9                                 UNITED STATES DISTRICT COURT
10
10                                      DISTRICT OF NEVADA
11
11
      MARTIN ORTIZ,                                       CASE NO.:
12
12
13                       Plaintiff,
13                                             DEFENDANTS COOL FREIGHT,
14    vs.                                      INC. AND TARANDEEP SINGH’S
14                                             NOTICE OF RENEWED REMOVAL
15    COOL   FREIGHT    EXPRESS,         INC., PURSUANT TO 28 U.S. CODE § 1446
15
16    TARANDEEP SINGH, DOES 1 - 10, and
16    ROE CORPORATIONS 1 - 10, Inclusive,
17
17
18                   Defendants.
18
19
19
20
20           Defendant, Cool Freight Express, Inc. (“Cool Freight”) and Defendant Tarandeep Singh
21
21    (“Singh”)(collectively “Defendants”), by and through their counsel of record, Melissa J. Roose,
22
22    Esq. and Heather Caliguire Fleming, Esq., of the law offices of RESNICK & LOUIS, P.C.,
23
23    hereby gives notice of renewed removal of this action to the United States District Court for the
24
24    District of Nevada from the Nevada Second Judicial District Court in and for Washoe County.
25
25    This Notice of Renewed Removal is signed pursuant to Fed. R. Civ. P. 11.
26
26           In support of this Notice of Renewed Removal, Defendants state and allege as follows:
27
28
                                                      1
      Case 3:20-cv-00629-MMD-CLB Document 1 Filed 11/11/20 Page 2 of 5




 11          1.        This Court has original jurisdiction over the subject matter of this action

 22   pursuant to 28 U.S.C. §1332 as there is complete diversity between the parties and the amount

 33   in controversy exceeds $75,000, exclusive of interests and costs.

 44          2.        Plaintiff, Martin Ortiz, is a citizen of the State of Nevada.

 55          3.        Defendant, Cool Freight, is a California Corporation with its principal place of

 66   business in California.

 77          4.        Defendant, Tarandeep Singh, is a citizen of the State of California.

 88          5.        The Notice of Removal is timely. Plaintiff initially filed his Complaint on April
  9
 9    10, 2020 and served the Summons and Complaint on Cool Freight on or about May 22, 2020.
10
10    After a brief extension, during which time the parties discussed the critical need to obtain
11
11    Plaintiff’s medical records and billing, Cool Freight filed its answer on June 22, 2020. Exhibit
12
12    A Declaration of Heather Caliguire Fleming.
13
13           6.        Defendant Cool Freight removed this case to Federal Court on June 26, 2020.
14
14           7.        Plaintiff served the Summons and Complaint on Singh on or about June 11,
15
15    2020. Singh filed his Answer to Plaintiff’s Complaint in Federal Court on June 26, 2020.
16
16           8.        On this same date of June 26, 2020, Plaintiff filed a Motion to Remand.
17
17    Defendants filed an Opposition on July 8, 2020. On this same date of July 8, 2020, Plaintiff
18
18    filed a Reply.
19
19           9.        Defendants awaited receipt of Plaintiff’s anticipated prompt and timely
20
20    production of outstanding medical records and billing (which contained specific details of
21
21    Plaintiff’s alleged injuries, treatment and damages in controversy in excess of $75,000). Almost
22
22
23    five (5) months passed without production of these outstanding materials by Plaintiff.

23
24           10.       On October 22, 2020 this case was remanded to State Court.

24
25           11.       On November 2, 2020, just over a week later, Plaintiff filed a Request for

25
26    Exemption from Arbitration in this action currently pending in the Second Judicial District,

26
27
28
                                                          2
      Case 3:20-cv-00629-MMD-CLB Document 1 Filed 11/11/20 Page 3 of 5




 11   Washoe County, Nevada, Case No. CV20-00610. See Exhibit B Request for Exemption. 1

 22   Plaintiff disclosed a plethora of medical records and billing to the State Court asserting past

 33   medical specials of $89,235.49 and property damage of $19,811.03 for a current total of

 44   $106,046.52 thereby conceding damages in controversy exceed $75,000.

 55            12.      This removal is timely pursuant to 28 U.S. Code § 1446(b)(3). Specifically, a

 66   defendant may remove a case to federal court based on diversity jurisdiction within 30 days of

 77   receiving a copy of an amended pleading, motion or other paper showing the case is removable.

 88   Here, Plaintiff filed an Amended Complaint on October 26, 2020 and Request for Exemption
  9
 9    from Arbitration asserting damages in excess of $75,000 on November 2, 2020.
10
10             13.      Copies of Plaintiff’s Complaint, Summons and Proof of Service with respect to
11
11    Cool Freight and Singh, Notice of Stipulation to Amend Complaint and Plaintiff’s Amended
12
12    Complaint are attached hereto as Exhibit C. This, along with the Exhibit B Request for
13
13    Exemption, constitutes all of the pleadings filed by Plaintiff in the Second Judicial District,
14
14    Washoe County, Nevada, Case No. CV20-00610.
15
15             14.      Copies of Cool Freight’s state court Initial Appearance Fee Disclosure, NRCP
16
16    7.1 Disclosure Statement, Jury Demand, Answer to Plaintiff’s Complaint, and Answer to
17
17    Plaintiff’s Amended Complaint are attached hereto as Exhibit D. This constitutes all of the
18
18    pleadings filed by Cool Freight in the Second Judicial District, Washoe County, Nevada, Case
19
19    No. CV20-00610.
20
20             15.      Copies of Singh’s federal court Answer to Plaintiff’s Complaint and state court
21
21    Answer to Plaintiff’s Amended Complaint are attached hereto as Exhibit E. This constitutes
22
22
23    all of the pleadings filed by Singh in the Second Judicial District, Washoe County, Nevada,

23
24    Case No. CV20-00610.

24
25
25
26
26
27
      1
       Exhibits consist of medical records and billing; however, only billing records are attached hereto to minimize
28    public disclosure of sensitive information (complete exhibits available upon request).

                                                               3
      Case 3:20-cv-00629-MMD-CLB Document 1 Filed 11/11/20 Page 4 of 5




 11            16.    Defendants have concurrently filed a copy of this Notice of Renewed Removal

 22   with the Washoe County District Court Clerk and served a copy of this document upon all

 33   parties who have appeared to date.

 44            Based upon the foregoing, Defendants hereby renew the removal of the above action now

 55   pending in the Second Judicial District, Washoe County, Nevada, Case No. CV20-00610, to this

 66   Court.

 77            DATED this 11th day of November, 2020.

 88                                               RESNICK & LOUIS, P.C.
  9
 9                                                /s/ Heather Caliguire Fleming
10
10
                                                  MELISSA J. ROOSE, ESQ.
11                                                Nevada Bar No. 7889
11
                                                  HEATHER CALIGUIRE FLEMING, ESQ.
12                                                Nevada Bar No. 14516
12
                                                  8925 West Russell Road, Suite 220
13                                                Las Vegas, NV 89148
13
14                                                Attorneys for Defendants
14                                                Cool Freight Express, Inc. and Tarandeep Singh
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                     4
      Case 3:20-cv-00629-MMD-CLB Document 1 Filed 11/11/20 Page 5 of 5




                                     CERTIFICATE OF SERVICE
 11

 22          I HEREBY CERTIFY that on this 11th day of November 2020, I electronically filed the
      foregoing COOL FREIGHT, INC. AND TARANDEEP SINGH’S NOTICE OF
 33
      RENEWED REMOVAL PURSUANT TO 28 U.S. CODE § 1446 with the Clerk of Court
 44
      for the United States District Court, District of Nevada, by using the CM/ECF system which
 55   will send email notification to the following counsel of record:
 66

 77   Curtis B. Coulter: curtis@coulterharshlaw.com
      Brent Hunter Harsh: brent@coulterharshlaw.com
 88
  9   Karl H. Smith: karl@coulterharshlaw.com
 9
10
10
11
11
12                                                 _/s/ Heather Caliguire Fleming______________
12                                                 An Employee of Resnick & Louis, P.C.
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
28
                                                       5
